                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         TIMOTHY MOORE,                                Case No. 19-cv-05453-EMC
                                   8                     Plaintiff,
                                                                                           ORDER TO SHOW CAUSE RE
                                   9              v.                                       PLAINTIFF’S FAILURE TO
                                                                                           PROSECUTE
                                  10         HAGERTY INSURANCE AGENCY, LLC,
                                             et al.,                                       Docket No. 24, 25
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On January 23, 2020, this Court ordered a briefing schedule for Defendants Hagerty

                                  15   Insurance Agency, LLC and Essentia Insurance Company (collectively, “Defendants”) to file their

                                  16   motions for judgment on the pleadings. Docket No. 18. Defendants filed their motions on

                                  17   February 20, 2020. Docket Nos. 24, 25. Pursuant to Local Rule 7-3(a) and this Court’s order,

                                  18   Plaintiff Timothy Moore’s opposition was due on March 5, 2020. Mr. Moore made no such filing,

                                  19   as Defendants’ reply briefs so indicate.

                                  20            Accordingly, the Court orders Mr. Moore to show cause as to why this case should not be

                                  21   dismissed for failure to prosecute. In his response, Mr. Moore must explain why he failed to file

                                  22   an opposition. Moreover, his response to this order must include a response to the motions for

                                  23   judgment on the pleadings on the merits.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          Failure to file a response to this order by Monday, March 23, 2020, will automatically

                                   2   result in a dismissal without prejudice based on a failure to prosecute. The hearing on Defendants’

                                   3   motions currently set for March 26, 2010 at 1:30 p.m. is VACATED.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: March 16, 2020

                                   8                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
